Case 3:20-cv-00578-TAD-KDM Document 76-2 Filed 07/12/21 Page 1 of 2 PageID #: 561




                                            May 26, 2021

   Governor John Bel Edwards
   900 N 3rd Street Suite 4
   Baton Rouge, LA 70802


   Re:     Estate of Ronald Greene v. DeMoss, et al.; 5th Cir. Case No. 21-300044

   Governor Edwards:

   Since Ronald Greene’s death, his family has sought to understand the truth about what
   happened to him. Initially, they were told that he was killed in a car accident. That was
   later demonstrated false by hospital records, an independent autopsy, and pictures of his
   vehicle. Subsequently, the LSP stated that Mr. Greene became unresponsive after a brief
   struggle with officers. Recent video and audio uncovered by the Associated Press has
   shown that statement to be inaccurate. Further reporting has revealed efforts to obfuscate
   the force which caused Mr. Greene’s death, including troopers turning off body cameras,
   troopers lying about the existence of body camera footage, troopers falsifying use of force
   reports, and troopers giving false statements to investigators. Despite this concerted
   effort, the truth has finally emerged. LSP troopers used excessive force including beating,
   tasing, pepper spraying, dragging, and improperly restraining a submissive Ronald
   Greene. Then they attempted to cover it up.

   There is no longer any doubt that the force used on Mr. Greene was excessive,
   unconstitutional, and deadly. The abuse of Mr. Greene and subsequent cover-up is now
   well known to you and the citizens of Louisiana. Accordingly, if there is an opportunity
   to spare Mr. Greene’s family from continuing to relive the horror of losing him while still
   attaining some level of justice and reform, we are willing to negotiate a settlement in good
   faith.




123 S. Broad Street             Office: 215.545.8800 | Fax: 215.545.8805             425 Pinson Road
Suite 2250                            www.mceldrewyoung.com                               Suite M-201
Philadelphia, PA 19109                                                              Forney, TX 75126
Case 3:20-cv-00578-TAD-KDM Document 76-2 Filed 07/12/21 Page 2 of 2 PageID #: 562




  To be clear, we are requesting an in-person meeting to discuss settlement and resolution
  of this matter. Please let us know at your earliest convenience if you are willing to engage
  in this process.

  Sincerely,

  MCELDREW YOUNG PURTELL MERRITT




  S. Lee Merritt, Esq.
  Daniel N. Purtell, Esq.
  Mark V. Maguire, Esq.
  John J. Coyle, Esq.



  Cc:    Patrick Scott Wolleson, Esq.
         Jay P. Adams, Esq.
         Brian D. Smith, Esq.
         Blake Joseph Arcuri, Esq.
         James Bryan Mullaly, Esq.
         Laura Cannizzaro Rodrigues, Esq.
